Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.7 Filed 05/07/21 Page 1 of 19




         Exhibit “A”
            Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.8 Filed 05/07/21 Page 2 of 19

rIL.Call   AUL, UULIVLU
4/1/2021 2:21:44 PM
County Clerk
Genesee County


                                                     STATE OF MICHIGAN

                                  IN THE CIRCUIT COURT FOR THE COUNTY OF GENESEE

                 CLEOPATRA THOMPSON,

                                               Plaintiff
                                                                     CASE NO.: 21-115461-NO
                 V.
                                                                    JUDGE DAVID NEWBLATT P-45306
                 NESTLE WATERS NORTH AMERICA,
                 INC., a foreign corporation,
                 SAM'S EAST,INC., a foreign corporation

                                               Defendant.
                                                             /
                 THOMAS W.WAUN(P34224)
                 MICHAEL A.KOWALKO(P36893)
                 JOHNSON LAW,PLC
                 Attorney for Plaintiff
                 Capitol Theater Building
                 140 E.2"St., Ste. 201
                 Flint, Michigan 48502
                (810)695-6100
                                                             /

                                              COMPLAINT AND JURY DEMAND

                          Plaintiff, Cleopatra Thompson,by and through her attorneys, Johnson Law,PLC,brings

                the following complaint against defendants as follows:

                                                           JURISDICTION

                          1.    Plaintiff Cleopatra Thompson,(hereinafter referred to as "Cleo")was/is a

                resident ofGenesee County, Michigan.

                          2.     Defendant, Nestle Waters North America,Inc.(hereinafter referred to "defendant

                Nestle") was/is a foreign corporation, doing business in Genesee County, Michigan.
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.9 Filed 05/07/21 Page 3 of 19




        3.     Defendant Sam's East, Inc. (hereinafter referred to as "defendant store") was/is a

 foreign corporation doing business in Genesee County, Michigan.

        4.     The amount in controversy exceeds $25,000.00.

                                  GENERAL ALLEGATIONS

        5.     On or about April 13, 2020, Cleopatra became a customer of defendants by

 purchasing Ice Mountain water at Defendant store. (Exhibit 1,receipt)

        6.     The water was provided to defendant store by defendant Nestle.

        7.     On or about May 1,2020, by reason of partaking ofsaid water Cleopatra became

 sick, experiencing burning and soreness in her throat and mouth area.

        8      On or about May 2, 2020, as a result of drinking the water Cleo went to the Clio

 Urgent Care Clinic where she was diagnosed with,"acute pharyngitis" (Exhibit 2).

        9.     The water was tested at RTI Laboratories which found:

        "Results:
         An aliquot ofthe water sample was dewatered and the resulting solids
         analyzed by EDS. The EDS spectrum obtained indicates the dominant
         presence ofsodium, chlorine, carbon, and oxygen and minor mineral content.
         Although order analysis originally discounted chlorinated bleach as a possible
         contributor to the contaminant, the measured pH(12)and solids spectrum
         presented is consistent with a chlorinated bleach water contaminant."
        (Exhibit 3.)


             COUNT I - NEGLIGENCE/GROSS NEGLIGENCE/ WILLFUL AND
                             WANTON MISCONDUCT

        10.    Plaintiff repeats and reallege paragraphs 1-9 as if fully stated herein.
        1 1.   The defendants, each ofthem,owed a duty to Cleo and breached said duty

        through their agents, servants and/or employees, by the following acts and/or omissions:




                                                 2
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.10 Filed 05/07/21 Page 4 of 19




              a)      In failing to exercise due care and caution in the preparation, monitoring
       and sale ofthe aforesaid water, thereby contaminating and/or allowing the contamination
       ofthe water;

               b)     In failing to use due care and caution in the preparation, monitoring and
       sale ofthe aforesaid water so as not to cause injuries to persons invited to consume said
       water, including, specifically Cleo;

              c)       In negligently and carelessly preparing, monitoring and selling water that
       was not fit for human consumption and was, in fact, unwholesome, dangerous,
       poisonous;

               d)     In negligently preparing said water in violation of the city, county and
       state laws and regulations relating to the preparation, monitoring and sale of water to the
       public;

             e).     In failing to inspect the ingredients of the aforesaid water to ascertain
       whether the same was suitable for human consumption prior to said sale;

                     In negligently hiring and/or failing to employ and retain trained and
       competent help in the preparation, monitoring and sale of said water;

               g).     In failing to exercise, promulgate and/or adhere to adequate and sufficient
       policies, rules and regulations as to the proper procedures and care in the preparation,
       monitoring and sale of said water;

              h).     In failing to adhere to and comply with applicable state and local
       regulations and laws in regard to the cleanliness, preparation, monitoring and sale of
       water on said premises;

              )
              i       In negligently failing to adequately supervise and/or oversee the personnel
       responsible for the preparation, monitoring, and sale ofsaid water;

              j)      Failing to take proper and definitive action to control and/or prevent the
       aforesaid water poisoning, when the defendants' knew, or should have known,that the
       water was unwholesome and not fit for human consumption;

               k).    In committing other acts or omissions that may be specifically ascertained
       by virtue of discovery, and upon the determination ofsuch acts, plaintiff reserves the
       right to amend and incorporate herein.




                                                3
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.11 Filed 05/07/21 Page 5 of 19




         12.    The acts and omissions of defendants, by and through their servants, agents and/or

  employees, singularly and/or in combination with each other, also constituted gross negligence

  and/or willful, wanton misconduct.

         13.    Defendants' breach of duties constituted negligence and/or gross negligence

  and/or willful and wanton misconduct which was a proximate cause of the injuries and damages

  sustained by Cleo, which are more fully set forth below.

                            COUNT II— BREACH OF WARRANTY

         14.    Plaintiff repeats and reallege paragraphs 1-13 as if fully stated herein.
         15.    On April 13, 2020 Cleo purchased from defendants water supplied and/or

  prepared by said defendants for human consumption.


         16.    The defendants, at said time, knew that said water was purchased for such

  purposes, and did then and there warrant it as fit and wholesome for that purpose.

         17.    Cleo did in good faith justifiably rely and/or act upon said representations and

  warranties and defendants' skill and judgment as to the quality ofsaid water when so purchased

 and consumed by Cleo.

         18.    Defendants represented and warranted to Cleo that said food was wholesome and

 fit for human consumption.

         19.    Defendants made said representations with the intention that Cleo would act

 and/or rely upon same.

        20.     The aforesaid food was not fit for human consumption by Cleo and was in fact

 unwholesome, dangerous, and tainted at the time of its consumption.


                                                  4
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.12 Filed 05/07/21 Page 6 of 19




           21.      Defendants' breach of duties constituted a breach of warranty which was a

  proximate cause of the injuries and damages sustained by Cleo, which are more fully set forth

  below.


                                                DAMAGES


           22.      Plaintiff repeats and reallege paragraphs 1-21 as if fully stated herein.

           23.      As a result of defendants' negligence and/or gross negligence and/or willful and

 wanton misconduct and/or breach of warranties, Cleo sustained injuries past, present, and future,

 including but not limited to,"acute pharyngitis".


           24.      As a result of defendants' negligence and/or gross negligence and/or willful and

 wanton misconduct and/or breach of warranties, Cleo sustained damages including but not limited

 to: past, present, and future physical pain and suffering, mental anguish, fright and shock, denial

 of social pleasure and enjoyment, embarrassment, humiliation and mortification and reasonable

 and necessary medical expenses.


           WHEREFORE,Plaintiff requests a judgment against defendants in whatever amount she

 is found to be entitled in excess of $25,000.000, together with Court costs, interest, and attorney

 fees.


                                                           JOHNSON LAW,PLC
                                                                                                j

           Dated:                                         By:
                                                          THOMAS W. WAUN (P34224)
                                                          MICHAEL A. KOWALKO (P36893)
                                                          Attorney for Plaintiff




                                                      5
    Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.13 Filed 05/07/21 Page 7 of 19




.
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.14 Filed 05/07/21 Page 8 of 19




                 Exhibit 1
           Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.15 Filed 05/07/21 Page 9 of 19




           t A N 'S CLOD
      CLUB HAUSER ROOM JOHNSON
             010 )230 - 6700
                                                    3
                FLINT. HI
 04/13/20 12:58 4077 00191 005
 TEAL,
  E       029641 SPRING UATEF           6.47 N
  E       542082 ICE NOONTAIF           5.97 0
  E       443819 BEEF BOAST F          20.08 I
  E       430285 CAN. 82C011 F          9.98 N
  E    200138477 CREETSS PUFF           3.49 1
  E       510043 SOARPPICCONF           7.67 N
  E       953976 TWIN ANNA IF           3.20 11
  E       760626 FR BEANS     F         5.40
  E       431710 SPRINO NIX F           4.48
  E    980167341 ORANGES      F         7.98
  E    980167341 OBANOES      F         7.98
  E       416745 OIENNAS F             12.14 11
  E        72553 RED ORAPES F           6.98 N
  E       749972 STRAVBERRY F           5.98
  E   . 749972 STNANDERRY F             5.90 N
  E    480213084 ISNORNCRNCHF           5.78 N
               DISCOUNT 010EN           4.42
                      SUBTOTOL        115.93
  E       534524 21 NILE     F          2.34 N
  E       534524 21 Oat      F          2.34
                      SUBTOTAL        120.61
                       TOTAL   120.61
               LOT SNAP TEND    83.46
                  VISA TEND     37.15
 OISA CREDIT     4*** mo tins 9605 11
 APPROOAL 0 032119
AID 00000000831010
IC F7F524C5DF408509
!URINAL 0 8C010261
*NO SIONATOBE REQUIRED
                 COME DUE               0.00
 EDT SNAP          SNAP PURCHASE
    83.46 TOTAL PURCHASE
 ACCOUNT 0          sos* on* $46$ 0005 S
 NET RESPONSE 03
 NETUORI ID. 0087 APPR CODE 586960
 fEallINAL N 8C010961
             Bee Bel    End Bel
  EDT CASH      0.00       0.00
  EDT SNAP     83.46       0.00

 Visit seasclub.cee to she your mines

      # ITEHS SOLD 18
      !C11 7148 619 9749 1975 0239 8

                   111
             *** HERBER COPY
                                  11111111 111111
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.16 Filed 05/07/21 Page 10 of 19




                                                                                 2




                                     ‘
                                     .
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.17 Filed 05/07/21 Page 11 of 19




                Exhibit 2
 Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.18 Filed 05/07/21 Page 12 of 19

01/22/2021      13:12 CLIO URGENT CARE                                                       (FAX)8106861687                 P.004/006


  Date: 01/22/2021                                          Clio Urgent Care                                              Page:   1
                                                     Patient Charting Note
                                                  Cleopatra Thompson , DOB: 8/15/1966
   Date       Charting.,Summary                                 Provider                           Clinician
       ,,r---e-7%-47^..—Mry"EsITNV,2:37;TMs'.0'
                .114-rziri•   1,t
                            /



          INTTIAL VISIT COMPLAINT;

          pt went to drink water she bought but when she went to drink from the bottle she believes it contained bleech

          PCP- Jaml Porback

          PRESENT COMPLAINT:

          The patient is a 64 year old female, presenting for a new patient visit with the following condition(s):

          PRESENTING PROBLEM: Sore throat.

          SIGNS / SYMPTOMS: Irritation and Pain to mouth and tongue. Pt states she purchased bottled water from
          Sam's and states when she went to drink the water it tasted like bleach. She immediately spit it out of her
          mouth but believes she ingested a small amount. This occurred last night at 6 pm. She called the police who
          investigated the incident last night. She also called poison control and was instructed to drink water and milk.
          Pt states she is doing this as directed and is feeling better. Sbe continues to c/o pain in her mouth and tongue
          and into throat. She is tolerating PO. No trouble breathing, no chest pain.

          LOCATION: Throat

          QUALITY: Constant.

          DURATION: Today.

          TIMING: Constant.

          CONTEXT / MECHANISM;Patient not sure of problem / illness.

          ALLEVIATING FACTORS: Patient indicated no alleviating factors.

          PAST MEDICAL HISTORY:

          ALLERGIES / ADVERSE REACTIONS: NSAIDs,, STATIN.

          MEDICATIONS: Patient is taking No Known Medications.

          PROBLEMS: Cardiovascular / Heart Disease. Sleep Apnea. Arthritis. Depression. Anxiety. Diabetes.

          OTHER PERSONAL HISTORY: No significant history ofinjuries, operations or hospitalizations.

          FAMILY HISTORY: Mother, Unknown living status, history of Cardiovascular Disease. Mother, Unknown
          living status, history of Hypertension. Mother, Unknown living status, history of Stroke. Mother, unknown
          living status, history of Anxiety. Mother, unknown living status, history ofDepression. Mother,Unknown
          living status, history of Diabetes.

          SOCIAL HISTORY: Patient smoking status is unknown.

          WORK HISTORY: No employment details noted on intake sheet.

          Completed a review of patient's allergies, current medications, active and chronic problems, surgeries and
          hospitalizations, family history, social / work history.(Bonzbeirn, Scott PA-C, 5/02/20 at 1:57PM).
 Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.19 Filed 05/07/21 Page 13 of 19

01/22/2021     13:12 CLIO URGENT CARE                                                      (FAY)810 686 1687            P.005/006


  Date: 01/22/2021                                      Clio Urgent Care                                              Page:   2
                                                Patient Charting Note
                                           Cleopatra Thompson , DOB: 8/16/1956
   Date      Charting Summary                                 ProvLder                           Clinician



          grviEw OF SYSTEMS:

          CONSTITUTIONAL: Patient denies: change in appetite, chills, fatigue, fever, sweats, or weight loss.

          EYES: Patient denies: blurred or double vision, redness, eye pain, discharge, or use of contact lenses.

          EARS, NOSE, MOUTH & THROAT:Denies all except: sore throat

          CARDIOVASCULAR: Patient denies: chest pain or pressure, fainting, or irregular heart beat.

          RESPIRATORY: Patient denies: congestion, cough; shortness of breath, or wheezing.

          GASTROINTESTINAL: Denies all except: nausea

          GENITOURINARY: Patient denies: discharge, frequent urination, nighttime urination, or painful urination.

          MUSC'ULOSKELETAL: Patient denies:joint pain, muscle pain, or swelling.

          SKIN: Patient denies: easy bruising, rash, redness, or skin sores.

          NEUROLOGICAL: Patient denies: headache, light handedness, numbness, poor balance, tingling, or
          wealmess.




          EXAMINATION / OBJECTIVE FINDINGS:

          Height: 67 inches. Weight: 255.pounds. BMI: 39.9. Temperature: 98.3°F. Blood Pressure: 132/68. Pulse: 81.
          Respiration: 19. Pulse Ox: 96%. (Entered by Provider 5/02/2020 at 12:06PM ).



          CONSTITUTIONAL: Patient is well,developed, well-nourished, and in no acute distress.

          NEURO/PSYCH: The patient is alert and oriented x3. CNs 2-12 are grossly intact. Sensation is grossly intact

          HEAD: is norrnocephalic and atraurnatic.

          THROAT/NECK; Findings include post oropharyngeal erythema.

          CARDIOVASCULAR: Heart rate and rhythm is regular. Sounds (sl/s2) are normal, with no murmurs,rubs or
          gallops. PM:1 is normal. No peripheral edema noted.

           PULMONARY/CHEST: There is no respiratory distress or accessory muscle usage noted. No chest wall
          tenderness. Lungs are clear to auscultation throughout. No wheezes, rales, or rhonchi noted.

           MUSCULOSKELETAL: There is no tenderness, swelling, or deformity. DTP.s and peripheral pulses are Intact
          and normal.

          SKIN: is warm and dry. No rashes or lesions are noted.

          ADDITIONAL FINDINGS: Mild erythema noted to posterior pharynx. No ulcerations. No tongue or
 Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.20 Filed 05/07/21 Page 14 of 19

01122/2021     13:13 CLIO URGENT CARE                                                        ITAX)8106861687       P.0061006

  Date: 01/22/2021                                       Clio Urgent Care                                        Page:   3
                                                 Patient Charting Note
                                              Cleopatra Thompson, DOB: 8/15/1955

   Date      Charting Summary                                  Provider                           Clinician




          posterior pharyngeal swelling:. •



          ASSESSMENT:

          Initial Acute pharyngitis, unspecified. Condition uncomplicated, stable.

          Initial Toxic effect of wisp corrosive substance, accidental, init. Condition uncomplicated,stable

          TREATMENT / ORDERS:

          Pt instructed to continue to follow poison control guidelines. ER if sx worse.

          TREATMENT PLAN / LNSTRUCTIONS:

          FOLLOW-UP INSTRUCTIONS:
          Follow up with Primary Care Physician(PCP)within 2 days.Ifsymptoms worsen before PCP visit rerurn to
          the Urgent Care. Ifsymptoms are severe, go to the nearest emergency room immediately.


          FOLLOW UP APPOINTMENT:
          I recommend patient return to urgent care as needed(PRN)for follow up care.


          PATIENT ACKNOWLEDGEMENT:
          Patient expresses an understanding ofthe treabnent plan and follow up instructions.


          Signature:                                                       Date: 5/02/2020        2:02PM
       Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.21 Filed 05/07/21 Page 15 of 19




                                                                                        3




at ,
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.22 Filed 05/07/21 Page 16 of 19




                Exhibit 3
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.23 Filed 05/07/21 Page 17 of 19

                                                                                                                    03
                                                                                                                     ,
                                                                                                                     .       4
                                                                                                                             .% L

                                                                                                            ACIL
   RTI LABORATORIES                                                                                       261:15EFallE.



                                                  - Report of Analytical Services -
   Submitter:                                                                                                    Report Date:   12/08/2020
   Johnson Law, PLC                                                                                                   Phone:(810)695-6100
   140 E. 2nd Street Ste 201                                                                                            FAX:
   Flint, MI 48502

  Attn: Michael Kowalko                                                                                        P.O. Number:


  RTI Lab#:                    2007526
  Client Sample ID:            Ice Mountain                                                                                Ht #:
  Sample Type:                 Ice Mountain Contaminant                                              Sample Receipt Date:              07/23/2020


           A water sample was received for analysis. The target of the analysis was to elementally characterize the water sample
  solids using techniques of EDS (Energy Dispersive X-ray Spectroscopy).for quantitative identification of elements with atomic
  number greater than five. The results of the analysis are discussed below.

  Results:
           An aliquot of the water sample was dcwatered and the resulting solids analyzed by EDS. The EDS spectrum obtained
  indicates the dominant presence ofsodium, chlorine, carbon and oxygen and minor mineral content. Although odor analysis
  originally discounted chlorinated bleach as a possible contributor to the contaminant, the measured pH (12)and solids spectrum
  presented is consistent with a chlorinated bleach water contaminant.




                             3



  Approved By Lloyd Kaufman
              Director of Materials Sciences

  The data and information presented herein, while not guaranteed, are to the best of our knowledge accurate and true. No warranty or guarantee implied or
  expressed is inude regarding these analytical results, since securing and properly preserving representative samples and since sample custody chains are beyond
  RTI control. The results provided by RTI are neither intended to suggest product tnerchantability, nor fur use in infringement of any existing patent. RTI will
  not assume any liability or responsibility for any such infringement. Alteration or reproduction other than in its entirety is not authorized by RTI Laboratories,
  Inc. It is implied that some or all of the parameters reported herein are not covered by accreditation scope. Accreditation scope documents can be inspected at
  w wwmilab.com or are available by request. A2LA certificate numbers 570.01 and 570.02. The recording of False, Fictitious or Fraudulent Statements or entry
  on this document may be punishable as a Felony under Federal Statute. All testing performed under RTI quality manual I -QA0-001 rev L issued Dec. 2008
  and has been audited and deemed compliant to ISO Guide 17025 rev. 2005.




  2007526                                                                                                                                             Page 1 o12
                       33080 INDUSTRIAL RD                   LIVONIA, Ml 48150             (734)422-8000            FAX (734)422-5342
                                                               infonnationfThrtilab.corn   Website: rtilab.cum
Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.24 Filed 05/07/21 Page 18 of 19

                                                                                                                      stiNCI • "
                                                                                                                              444y7.-,


                                                                                                          , _ zga.
                                                                                                       2mgmas
  RhILABORATORIES
         os.




         to=




                                                                                                               If
               02.01.042116%* 0
               Voi.14111      WINN,UM -10.9,3- MANN:

                      Figure 1 -EDS spectrum obtained from the suspended/dissolved solids of the water sample

  Elt.         Line     Intensity Atomic Conc Units                 Error      MDL
                       (c/s)     %                                  2-sig      3-sig
  C            Ka       1,094 53.153 33.612 wt.%                    0.726      0.517
  0            Ka       408.83 5.863 4.939 wt.%                     0.200      0.195
  Na           Ka       12,485 22.833 27.637 wt.%                   0.160      0.048
  Mg           Ka       52.95 0.110 0.141 wt.%                      0.039      0.057
  P            Ka       62.81 0.085 0.138 wt.%                      0.034      0.050
  S            Ka       369.00 0.464 0.783 wt.%                     0.043      0.052
  Cl           Ka       13,120 17.093 31.906 wt.%                   0.181      0.061
  Ca           Ka       242.06 0.400 0.843 wt.%                     0.050      0.056
                                  100.000 100.000 wt.%                                    Total

  kV       15.0
  Takeoff Angle 30.00
  Elapsed Livetime 10.0




  2007526                                                                                                                                Page 2 of2
                        33080 INDUSTRIAL RD                 LIVONIA, MI 48150 (734)422-8000                         FAX (734)422-5342
                                                       E-mail: informationrartilab.com   Wehsite: rtilab.com
           Case 2:21-cv-11054-SFC-APP ECF No. 1-2, PageID.25 Filed 05/07/21 Page 19 of 19

 ClloroW   AUL) L11LLVLU
  4/1/2021 2:21:45 PM
  County Clerk
- Genesee County


                                                     STATE OF MICHIGAN

                                  IN THE CIRCUIT COURT FOR THE COUNTY OF GENESEE

                 CLEOPATRA THOMPSON,

                                               Plaintiff,
                                                                     CASE NO.:      21-115461-NO
                 V.
                                                                     JUDGE DAVID NEWBLATT P-45306
                 NESTLE WATERS NORTH AMERICA,
                 INC., a foreign corporation,
                 SAM'S EAST, INC., a foreign corporation

                                               Defendant.

                 THOMAS W. WAUN (P34224)
                 MICHAEL A. KOWALKO(P36893)
                 JOHNSON LAW,PLC
                 Attorney for Plaintiff
                 Capitol Theater Building
                 140 E. 2"d St., Ste. 201
                 Flint, Michigan 48502
                (810)695-6100


                                                            JURY DEMAND


                           NOW COMES the Plaintiff, Cleopatra Thompson, by and through her attorneys,

                 JOHNSON LAW,PLC,and hereby makes demand for a jury in the above captioned matter.

                                                               Respectfully submitted,
                                                               JOHNSON LAW,PLC

                                                       By:
                                                               THOMAS W. WAUN (P34224)
                                                               MICHAEL A. KOWALKO(P36893)
                 Dated:                                        Attorneys for Plaintiff
